OPINION — AG — ** AUDITS — TRAVEL — ITEMIZED ** " WHEN A STATE OFFICER OR EMPLOYEE TRAVELS ON OFFICIAL BUSINESS BY COMMON CARRIER AND FILES A CLAIM FOR REIMBURSEMENT FOR MONEY EXPENDED FOR FARE " THE SAID CLAIM IS NOT REQUIRED TO BE " SPECIFICALLY ITEMIZED " BUT SHOULD GIVE ONLY SUCH INFORMATION AS IS CALLED FOR BY THE FORM OF TRAVEL CLAIM PRESCRIBED BY THE STATE BUDGET DIRECTOR, AND THAT RECEIPTS FOR MONEY EXPENDED FOR SUCH FARE ARE NOT REQUIRED, AND THAT IT DOES NOT " MAKE ANY DIFFERENCE IF SUCH TRAVEL IS INSIDE OR OUTSIDE OF THE STATE "; AND THAT THE DIRECTOR OF AERONAUTICS AND EMPLOYEES OF THE OKLAHOMA AVIATION COMMISSION ARE LIKEWISE 'NOT' REQUIRED TO OBTAIN RECEIPTS FOR TRANSPORTATION FARE, OR FOR ANY OTHER ITEM OF TRAVEL EXPENSE WHEN THE SAME IS NOT REQUIRED BY OTHER OFFICERS AND EMPLOYEES OF THE STATE. (TRAVEL CLAIM, MILEAGE, PER DIEM, OUT OF STATE) CITE: 74 O.S. 500.3 [74-500.3] 74 O.S. 500.1 [74-500.1] [74-500.1], 74 O.S. 500.5 [74-500.5], 74 O.S. 500.8 [74-500.8] [74-500.8], 74 O.S. 500.14 [74-500.14] (J. H. JOHNSON)